DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 2/24/22 and IDS filed on 5/13/20. Claims 1-22 are pending in the application.
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 2/24/22 is acknowledged.
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/22.
Applicants are notified that  election of species between UV screening agents is withdrawn.
Applicant’s election without traverse of “behenyl acrylate / 2-hydroxyethyl acrylate
Copolymer”  as the species drawn to the polymer comprising A and B ; “butylmethoxydibenzoylmethane” as the species drawn to a UV screening agent; “ammonium acryloyl dimethyl taurate/VP copolymer” as the species drawn to a copolymer of acrylamido-2-methylpropanesulfonic acid and of one or more nonionic monomers  in the reply filed on 2/24/22 is acknowledged.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/22.
Note: Elected species “ammonium acryloyl dimethyl taurate/VP copolymer” is not recited in claim 14 and therefore claim 14 is withdrawn drawn to the non-elected species.
Claims 1-12 and 15-19 are examined in the application and the generic claim is examined to the extent that it reads on “behenyl acrylate / 2-hydroxyethyl acrylate
Copolymer”  as the species drawn to the polymer comprising A and B ; “ammonium acryloyl dimethyl taurate/VP copolymer” as the species drawn to a copolymer of acrylamido-2-methylpropanesulfonic acid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 15-17 and  19 are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of . US 2011/0097288 (288) and patent 4,128,635 (635).
US ‘288 teaches sun protection compositions ( claimed composition) and under abstract teaches cosmetic compositions with improved shelf stability for sun protection factor. US ‘288  at ¶ [0002] teaches:
 
    PNG
    media_image1.png
    46
    360
    media_image1.png
    Greyscale

US ‘288 ¶¶ [0029-0036] teaches:
  
    PNG
    media_image2.png
    312
    325
    media_image2.png
    Greyscale

Ingredients a-d are drawn to claimed UV screening agents. 
US ‘288 ¶¶ [0047-0052] teaches:

    PNG
    media_image3.png
    657
    503
    media_image3.png
    Greyscale





  US ‘288 under  compositions 3 and 4 exemplifies octocrylene and  butylmethoxydibenzoylmethane and Parsol SLX, which is polysilicone-15  (claimed UV screening agent under b) drawn to claims 1 and 9)  and the amount is 7% and this is within 0.01-60% of claim 10 and  examples 3-4 also exemplifies Aristoflex AVC  (ammonium acryloyl dimethyl taurate/VP copolymer, see table at page 40 of instant specification) and this is drawn to claimed ingredient c), which is copolymers of acrylamido-2-methylpropanesulfonic acid and of one or more nonionic monomers (claims 1 and 11-12) and the amount is 0.6% and this is within from 0.1 to 10% of claim 15, Examples 3-4 also exemplifies vitamin A palmitate and this is drawn to claimed photosensitive active agents, which are derivatives of vitamins (claims 16-17). The amount is 0.3 % and this is within 0.0001-15% of claim 19.  US ‘288 teaches anionic emulsifiers at  ¶¶ [0041&0044].
US ‘288 does not teach claimed ingredient under a)
However, patent ‘635 teaches cosmetic emulsions comprising statistical copolymers, which are emulsifiers (col.1, line 66) and discloses under example 2 at col.6, exemplifies 2-hydroxyethylacrylate/behenyl acrylate (claims 1-4) and behenyl acrylate is the species under (A) and 2-hydroxyethyl acrylate is the same species under (B) and the ratio taught by the species in the patent is within the ratio claimed in claim 1. See also col.3, ll. 48-49 for the molar ratio, which is 1:2 to 1:20 ( claims 1 and 5). The species claimed is same to that disclosed and thus meet the average molecular weight6 of claims 1 and 6, and also meet melting point range claimed in claim 7. Patent ‘635 at col.4, ll. 34-35 teaches the amount of the polymeric emulsifier, which is from 2-20% and this overlaps with claimed 0.01-10% of claim 8. Patent ‘635 at col.4, ll. 14-15 teaches additional ingredients and this includes claimed vitamins (claims 16-17).

Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sun protection composition of US ‘288 in example 3 or 4 and substitute the anionic emulsifier with another functional “emulsifier”, which is 2-hydroxyethylacrylate/behenyl acrylate taught by patent as the polymeric emulsifier with the reasonable expectation of success that  the modified sun protection compositions provide improved shelf stability for sun protection factor when formulated as a cream are odorless  and the polymeric emulsifier when used in emulsions have high temperature stability. This is a prima facie case of obviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of. US 2011/0097288 (288) and patent 4,128,635 (‘635) as applied to claims1-12 and 15-17 above, and further in view of US 2013/0052148 (‘148) .
	US ‘288 and patent ‘635 both teaches adding vitamins drawn to photosensitive active agents but do not tech the specific active agents of claim 18.
US ‘148 teaches personal care compositions and under abstract teaches:

    PNG
    media_image4.png
    180
    315
    media_image4.png
    Greyscale

To stabilize Parsol 1789 ( claimed UV agent, which is butylmethoxy dibenzoyl methane)  theaflavin is added and theaflavin (see paragraph 0032) is polyphenol derivative (claims 16-17).  
US ‘148 at ¶ [0044] teaches adding skin lightening agent and this includes vitamins like vitamin A , Vitamin B12, vitamin B6 and also salicylic acid (claims 16 -17) and also vitamin C claimed in claim 18 and teaches the amount which is 0.2-5%. Table 4 exemplifies claimed ingredient b), which is Parsol 1789 and also claimed ingredient c), which is Aristoflex AVC.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sun protection composition of US ‘288 in example 3 or 4 and substitute the anionic emulsifier with another functional “emulsifier”, which is 2-hydroxyethylacrylate/behenyl acrylate taught by patent as the polymeric emulsifier  and substitute vitamin A derivative with another functional equivalent vitamin, which is “Vitamin C” with the reasonable expectation of success that  the modified sun protection compositions provide improved shelf stability for sun protection factor when formulated as a cream are odorless  and the polymeric emulsifier when used in emulsions have high temperature stability. This is a prima facie case of obviousness.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619